DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Information Disclosure Statement
	Information disclosure statement filed 11/18/2021 has been considered.

Response to Amendment
	Claim amendment filed 11/15/2021 has been entered. All pending claims have been carefully reconsidered in view of the claim amendment. Independent claims 1, 3, 6, 9, 13, 65 have been amended. In view of the substantive claim amendment, the ground of rejection presented in the previous office action is no longer applicable. Upon further consideration and search, however, the examiner respectfully submits that the pending claims are not allowable and a new ground of claim rejection is articulated in the present office action in view of the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No US 2016/0131851 A1 to Theuerkorn (hereinafter “Theuerkorn”) in view of  US Patent Application Publication No US 2018/0348447 A1 to Nhep et al. (hereinafter “Nhep”).
Regarding claim 1-2, Theuerkorn discloses a fiber optic connector, comprising: a housing (20 in Fig. 2) comprising a rear end and a front end with a longitudinal passageway extending from the rear end to the front end (i.e. better shown in Fig. 3), the housing comprising a front 
[AltContent: textbox (Locking feature formed in the rear portion)][AltContent: connector][AltContent: oval][AltContent: textbox (Front end)][AltContent: connector][AltContent: oval]
    PNG
    media_image1.png
    535
    521
    media_image1.png
    Greyscale


	However, it does not explicitly disclose a female keying portion that extends into the transition region between the front and rear portion for orientating the fiber optic connector during optical mating with a complementary device, as claimed in the present application. On the other hand, such a female keying element is known in the art as taught by Nhep. Nhep discloses a fiber optic connector comprising¸ inter alia, a female keying portion (351a in Fig. 11) that is used for orientating the fiber optic connector during optical mating with a complementary device (paragraph [0131]- the female keying portion 351a is used to orientate the internal components of the optical fiber connector such that the connector is in correct orientation with respect to the optical fiber which is held in a ferrule during the mating of the connector with a complementary 
Regarding claim 3, Theuerkorn in view of Nhep renders all the claimed limitations obvious, as discussed above in reference to claim 1-2.
Regarding claim 4, Theuerkorn in view of Nhep renders all the claimed limitations obvious, except neither Theuerkorn nor Nhep explicitly discloses the locking feature disposed about 180 degrees from the female key. On the other hand, variety of physical positions of locking and keying portions are known in the art. One of ordinary skill in the art would be motivated to change the positions of the locking and keying portions of the optical fiber connector to accommodate specific size and density requirements of the fiber optic connectors. Positioning the locking and keying portions 180 degrees from each other would ensure that these elements do not interfere with each other during mating. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the devices of Theuerkorn and Nhep to have the locking and keying portions 180 degrees from each other as claimed.
Regarding claim 5, Theuerkorn in view of Nhep would result in a fiber optic connector with the locking feature disposed less than 180 degrees from the female key. 
Regarding claim 6, Theuerkorn renders all the claimed limitations of the claim obvious as discussed above in reference to claim 3, and claim 4.


Regarding claim 8, Theuerkorn in view of Nhep would result in the female key extending into the transition region as already discussed regarding claims 1-2.
Regarding claim 9, Theuerkorn renders all the claimed limitations of the claim obvious as discussed above in reference to claim 6 and claim 8.
Regarding claim 11, Theuerkorn discloses wherein the transition region comprises a first transition portion disposed on a first side of the housing and a second transition portion disposed on a second side of the housing, wherein the first transition portion and the second transition portion are spaced apart by an offset distance in the longitudinal direction (see the annotated Fig. 1 below).
[AltContent: textbox (Longitudinally offset second transition portion)][AltContent: connector][AltContent: oval][AltContent: textbox (First transition portion on first side)][AltContent: connector][AltContent: oval]
    PNG
    media_image2.png
    505
    499
    media_image2.png
    Greyscale



Claim 10, 13-21, 27, 35-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theuerkorn in view of Nhep as applied to claims above, and in further view of US Patent No. 7,762,726 B2 to Lu et al. (hereinafter “Lu”).


Regarding claim 14, Theuerkorn discloses wherein the at least one locking feature comprises a first locking feature and a second locking feature (i.e. second locking feature is the same feature disposed on the opposite site of the first locking feature shown in the annotated Fig. 1 above).
Regarding claim 15, Theuerkorn discloses a ferrule holder (18 in Fig. 2) wherein the ferrule is disposed within a portion of the ferrule holder to form a ferrule subassembly (Fig. 2).
Regarding claim 16, Theuerkorn discloses wherein an opening at the front end of the housing is sized for receiving a portion of the ferrule subassembly (Fig. 2, Fig. 1).
Regarding claim 17, Theuerkorn discloses wherein the ferrule subassembly is configured to cooperate with the housing for inhibiting the rotation of the ferrule subassembly with respect to the housing (i.e. rotation is inhibited by element 50 shown in Fig. 2).

Regarding claim 19, Theuerkorn discloses a fiber optic connector as discussed above. However, it does not explicitly teach one or more latch arms for securing the ferrule holder as claimed in the present application.  On the other hand, such use of latch arms is well known and common in the fiber optic connector art.  Latch arms are commonly and advantageously used in the art to provide repeatedly engageable coupling arrangement for quickly engaging and disengaging connector components. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Theuerkorn to have one or more latch arms for securing the ferrule holder, in the manner claimed in the present application.
Regarding claim 20, Theuerkorn discloses a resilient member for biasing the ferrule holder to a forward position (32 in Fig. 2).
Regarding claim 21, Theuerkorn discloses wherein the ferrule is a portion of a ferrule subassembly, and an opening at the rear end of the housing is sized for receiving a portion of the ferrule subassembly (Fig. 2).
Regarding claim 27, Theuerkorn discloses wherein the ferrule subassembly comprises a ferrule retention structure (78 in Fig. 2).
Regarding claim 35-36, Theuerkorn discloses wherein the at least one locking feature is a notch comprising a retention surface formed in the housing (the “notch” is clearly present in the annotated Fig. 1 in reference to claim 1 above).
	Regarding claim 37, Theuerkorn discloses the locking features as discussed above, however it does not explicitly disclose the retention fore of 50 pounds or more as claimed.  On 
	Regarding claim 38, Lu discloses wherein a part of the rear portion of the housing comprises a round cross-section (54 in Fig. 3 of Lu) and a part of the front portion of the housing comprises a non-round cross-section (52 in Fig. 3 of Lu).
	Regarding claim 39, Lu discloses the housing comprising a round cross-section and a part of the front portion comprising a non-round cross section as already discussed above in reference to claim 38.  Also, Theuerkorn in view of Lu renders the threaded portion obvious, as already discussed in reference to claim 13. 
	Regarding claims 40-41, Nhep disclose the use of a male key in the fiber optic adaptor that corresponds with the female key (see the discussion regarding claims 1-2 above).
	Regarding claim 42, Theuerkorn discloses wherein the ferrule is tunable relative to the housing (paragraph [0034]).
	Regarding claim 43, Theuerkorn in view of Lu renders the claimed fiber optic connector as already discussed above.  However, Theuerkorn does not explicitly teach the use of a multifiber ferrule as claimed. On the other hand, multifiber ferules are well known and common in the fiber optic connector art.  Multifiber ferrules are advantageously used in the art to carry multiple optical signals at the same time over a single optical transmission cable. Therefore, it 
	Regarding claim 44, Lu discloses wherein the front portion of housing comprises another
cross-section portion (26 in Fig. 5 of Lu).
Regarding claim 45, Lu discloses wherein said another cross-section portion comprises a
SC footprint (col. 9, ll. 39-43 of Lu).
	Regarding claim 46, Theuerkorn discloses the use of a cable adapter (24 in Fig. 2).
	Regarding claim 47-48, Lu discloses the use of a boot overmoded on the cable adapter (42 in Fig. 6 of Lu).
	Regarding claim 49, Lu discloses a sealing element (107 in Fig. 73 of Lu) about a portion of the boot and a part of the rear portion.
	Regarding claim 50, Theuerkorn discloses wherein the cable adapter (24 in Fig. 2) receives a portion of a resilient member (32 in Fig. 2) and a portion of a ferrule holder (18 in Fig. 2), and a ferrule holder retainer (30 in Fig. 2) is attached to the cable adapter.
	Regarding claim 51, Lu discloses a strain-relief portion (42 in Fig. 3 of Lu).
	Regarding claim 52, Lu discloses the use of an O-ring (49 in Fig. 3 of Lu).
	Regarding claim 53, Lu discloses the use of a crimp ring (107 in Fig. 73) which may be considered an O-ring since it is shaped in “O” shape.
	Regarding claim 54, Lu disclose the use of a dust cap (142 in Fig. 73).
	Regarding claim 55, Lu discloses a conversion housing (34 in Fig. 2), wherein the conversion housing cooperates with the housing for changing the fiber optic connector from the first connector footprint to a second connector footprint (col. 9, ll. 4-12).

	Regarding claim 57, Lu discloses wherein the changing from the first connector footprint to the second connector footprint comprises a single component (i.e. “comprising” at least 34 in Fig. 2).
	Regarding claim 58, Lu disclose wherein the changing from the first connector footprint to the second connector footprint comprises a plurality of components (i.e. the element 34 “comprises” multiple components (46, 48, 235 in Fig. 2)).
	Regarding claim 59, Lu wherein the second connector footprint is a SC connector footprint or a SC compatible connector footprint (col. 9, ll. 35-67).
	Regarding claims 60-61, Theuerkorn in view of Lu renders the claimed fiber optic connector as already discussed above.  However, neither Theuerkorn nor Lu discloses the use of an inner boot, an outer boot, a shroud, a retaining member, and a coupling nut; or the use of an OptiTap component. On the other hand, each of these components are well known and common in the optical fiber connector art.  Such coupling elements are advantageously used in the art to provide a well-known, and widely compatible coupling arrangement that are robust and resistant to harsh environmental factors. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Theuerkorn and Lu to have an inner boot, an outer boot, a shroud, a retaining member, and a coupling nut; or an OptiTap component, in the manner claimed in the present application.
	Regarding claims 62-63, Theuerkorn discloses that the fiber optic connector is being a portion of a distribution cable assembly (paragraph [0003]-[0006]).
.

Claim 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theuerkorn  in view of Nhep and Lu as applied to claims above, and in further view of US Patent No. 8,439,577 B2 to Jenkins (hereinafter “Jenkins”)
Regarding claim 22-26, Theuerkorn in view of Nhep and Lu renders the claimed fiber optic connector obvious, as discussed above.  However, Theuerkorn does not explicitly teach the use of a ferrule carrier with first and second cantilevered portions as claimed in the present application.  On the other hand, such ferrule carrier is known in the art, as disclosed by Jenkins.  Jenkins discloses a fiber optic connector having a ferrule carrier (50 in Fig. 5 of Jenkins) comprising a resilient member pocket (clearly illustrated in Fig. 5 of Jenkins), where the ferrule carrier front end comprises a first cantilevered portion (56 in Fig. 5 of Jenkins) and a second cantilevered portion (56 in Fig. 5 of Jenkins), wherein the cantilevered portions cooperate to inhibit the rotation of the ferrule with respect to the housing (see Fig. 10; see also col. 8, ll. 4-48: rotation is inhibited by ferrule assembly after assembly. Jenkins states ferrules are rotated to desired position before it is seated in the housing).  Such a ferrule carrier would be readily recognized by one of ordinary skill in the art as advantageous and desirable since it would allow for the installer of the fiber optic connector to precisely position and stably fix the orientation the optical fiber ferrule before the ferrule assembly is inserted into the connector housing, facilitating the assembly procedure. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Theuerkorn to have the ferrule carrier of Jenkins with all the .

Claim 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theuerkorn in view of Nhep and Lu, as applied to claims above, and in further view of US Patent Application Publication No. US 2005/0084215 A1 to Grzegorzewska et al. (hereinafter “Grzegorzewska”).
Regarding claim 28, Theuerkorn in view of Nhep and Lu renders the claimed fiber optic connector obvious as discussed above.  However, Theuerkorn does not explicitly disclose wherein the ferrule has at least one selectively tunable surface that cooperates with the tuning pocket of the housing, in the manner claimed in the present application. On the other hand, such tuning surface on the ferrule is known in the art as taught by Grzegorzewska.  Grzegorzewska discloses a fiber optic connector wherein a ferrule contains at least one selectively tunable surface (38 in Fig. 2) that cooperates with the tuning pocket of the housing (paragraph [0020]-[0021]).  Such tunable surface would have been readily recognized as advantageous and desirable by one of ordinary skill in the art since it allows for very precise rotational control over the orientation of the ferrule element, and provides for low alignment signal loss. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Theuerkorn to have the ferrule has at least one selectively tunable surface that cooperates with the tuning pocket of the housing, in the manner claimed in the present application.
Regarding claim 29, Grzegorzewska discloses wherein the selectively tunable surface of ferrule is disposed adjacent to a free rotation portion of the ferrule (36 in Fig. 5 of Grzegorzewska), thereby allowing rotation of the ferrule for tuning during assembly.

Regarding claim 31, Grzegorzewska discloses the housing further comprises an opening in the outer surface that is transverse to the longitudinal passageway (62 in Fig. 3; paragraph [0026]).
Regarding claim 32, Grzegorzewska discloses the transverse ferrule retention member comprising a clip (54 in Fig. 3).
Regarding claim 33, Theuerkorn in view of Lu renders the claimed fiber optic connector obvious as discussed above.  However, Theuerkorn does not explicitly disclose the use of a nosepiece as claimed in the present application. On the other hand, the use of a nosepiece is well known and common in the fiber optic connector art.  Nosepiece is commonly and advantageously used in the art to provide shielding and additional protection for fragile fiber optic connector ends, and prevents accidental damage that negatively affect coupling efficiency.  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Theuerkorn to have a nosepiece in the manner claimed in the present application.
Regarding claim 34, Theuerkorn discloses a resilient member (32 in Fig. 2).

Allowable Subject Matter
Claims 65, 67-72 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  applicant’s arguments for patentability of pending claims are convincing in view of the claim amendment. Specifically, applicant’s arguments set forth on page 12 (second paragraph) through page 14 (last paragraph) are convincing in view of the amended claim limitations and claims 65, 67-72 are allowed.

12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 12 contains allowable subject matter as discussed in the previous office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874